2022 UT 35


                                 IN THE

       SUPREME COURT OF THE STATE OF UTAH

                        DAVID JENKINS TAYLOR,
                              Appellant,
                                   v.
                          JILL MARIE TAYLOR,
                                Appellee.

                             No. 20191090
                         Heard: April 13, 2022
                         Filed August 18, 2022

             On Certification from the Court of Appeals

                    Third District, Summit County
                     The Honorable Teresa Welch
                           No. 174500181

                              Attorneys:
 Julie J. Nelson, Millcreek, Erin B. Hull, Salt Lake City, for appellant
        Martin N. Olsen, Beau J. Olsen, Midvale, for appellee

ASSOCIATE CHIEF JUSTICE PEARCE authored the opinion of the Court,
in which CHIEF JUSTICE DURRANT, JUSTICE PETERSEN, JUSTICE HAGEN,
                    and JUDGE HARRIS joined.
 Due to their retirement, JUSTICE HIMONAS and JUSTICE LEE did not
 participate herein; JUSTICE DIANA HAGEN and COURT OF APPEALS
                     JUDGE RYAN M. HARRIS sat.*


   ASSOCIATE CHIEF JUSTICE PEARCE, opinion of the Court:
                          INTRODUCTION
   ¶1 After litigating their divorce for a year, David Taylor asked
his soon-to-be ex-wife, Jill Taylor, to arbitrate. David apparently
_____________________________________________________________
   * JUSTICE DIANA HAGEN became a member of the Court on May
18, 2022 but sat as a visiting judge prior to her confirmation.
                          TAYLOR v. TAYLOR
                         Opinion of the Court

hoped for an expeditious resolution that would allow him to receive
favorable tax treatment of the alimony he was about to pay. After the
arbitrator issued his decision, David moved the district court to
invalidate the award under section 78B-11-107 of the Utah Uniform
Arbitration Act, arguing that the arbitration agreement he proposed
was invalid because it was contrary to public policy to arbitrate
divorce actions. David alternatively asked the court to vacate the
award, arguing that the arbitrator had manifestly disregarded the
law. The district court denied David‘s motion.
   ¶2 The Utah Uniform Arbitration Act does not permit a party
who participates in arbitration without objection to then contest an
arbitration award by arguing that it is based on an infirm agreement
to arbitrate. But even if David was able to contest the award, the
arbitration agreement he sought was not invalid. Unless and until
the Legislature provides additional guidance, the intersection of the
Utah Uniform Arbitration Act and Utah family code permits parties
to arbitrate the aspects of a divorce that the Taylors agreed to
arbitrate. As for David‘s assertion that the arbitrator manifestly
disregarded the law, even if we assume that is still a viable challenge
to an arbitration award, David has not shown that the arbitrator
manifestly disregarded the law. We affirm the district court.
                          BACKGROUND
   ¶3 In August 2017, Jill Taylor filed for divorce from her husband,
David Taylor. Jill and David stipulated to joint legal and physical
custody of their two children but were unable to agree on, among
other things, alimony, child support, and the appropriate division of
their assets.
    ¶4 David wanted to resolve the parties‘ remaining issues by the
end of 2018 so that he could avoid changes to the tax treatment of
alimony that were slated to take effect the following year. To
expedite a resolution, David asked Jill to attend arbitration in lieu of
trial. Jill obliged, and the parties signed an arbitration agreement.
The agreement provided that the Utah Uniform Arbitration Act
(UUAA) would apply. See UTAH CODE §§ 78B-11-101 to -131. The
agreement also named a retired district court judge as the arbitrator.
   ¶5 The parties engaged in an arbitration process that saw the
arbitrator meet with each party separately and repeatedly. The
arbitrator reviewed various expert reports as well as documents that
detailed the parties‘ employment history, earnings, and job
prospects.



                                   2
                          Cite as: 2022 UT 35
                         Opinion of the Court
   ¶6 To determine Jill‘s income, the arbitrator reviewed evidence
regarding Jill‘s past employment in finance and pharmaceutical
sales. He also reviewed a report David‘s vocational expert prepared
that detailed wage estimates for various jobs available to Jill based
on Jill‘s qualifications and prior work experience. The arbitrator also
spoke with Jill, who explained that she was currently working as an
aide in the Park City School District and that she intended to seek
employment as an elementary school teacher once she had
completed her degree in elementary education.
   ¶7 After considering the parties‘ positions and submissions, the
arbitrator issued an award. Among other things, the arbitrator‘s
award calculated alimony, set the amount of child support, and
divided the parties‘ assets.
     ¶8 As part of that decision, the arbitrator estimated Jill‘s future
income. The arbitrator concluded that ―[Jill] should be allowed to
work in the field of her choice—education, and she should be given
time to complete her degree.‖ He calculated Jill‘s income for 2019–
2021 based on her salary as an aide and her ability to find work
during the summer, and for 2022 according to her ability to secure a
full-time teaching position once she had completed her degree. As to
alimony, the arbitrator awarded Jill spousal support based on the
parties‘ current financial situations and spending needs, including
Jill‘s tuition costs.
   ¶9 A few months after the arbitrator issued the award, David
moved the district court to correct three mathematical
miscalculations. The district court made two of those corrections and
entered the corrected award.
   ¶10 Less than two months later, David changed counsel and
moved the district court to invalidate the entire arbitration award
pursuant to section 78B-11-107 of the UUAA.1 David argued that
―[a]n arbitration agreement is not valid or binding in the divorce
context‖ for three ―well-defined‖ policy reasons.


_____________________________________________________________
   1 That section states, in relevant part: ―An agreement contained in
a record to submit to arbitration any existing or subsequent
controversy arising between the parties to the agreement is valid,
enforceable, and irrevocable except upon a ground that exists at law
or in equity for the revocation of a contract.‖ UTAH CODE § 78B-11-
107(1).


                                   3
                          TAYLOR v. TAYLOR
                         Opinion of the Court

   ¶11 David first claimed that arbitration interfered with a court‘s
―inherent‖ and ―nondelegable‖ authority to decide divorce issues.
As David saw it, ―[b]ecause parties cannot divest a court of
jurisdiction by stipulati[on]‖ or delegation to a third party, it was
necessarily true that they could not divest a court of jurisdiction by
arbitration.
  ¶12 David next asserted that the UUAA permits modification of
an arbitration award ―only in . . . very limited circumstances,‖ and
such a ―bar against modif[ication] . . . is flatly against the policy of
ensuring that district courts retain ongoing jurisdiction to modify
divorce-related rulings.‖
   ¶13 David additionally contended that the UUAA‘s limited
appeal procedures impermissibly restrict the parties‘ statutory right
to appeal the arbitrator‘s child support determination.
   ¶14 Alternatively, David asked the district court to vacate the
arbitration award because the arbitrator manifestly disregarded the
law—and thus exceeded his authority—when he calculated Jill‘s
imputed income.2 David claimed that Utah law requires the
arbitrator to consider a list of factors when calculating the parties‘
incomes. See UTAH CODE § 78B-12-203(8)(b)(i)–(x). And David
asserted that the arbitrator had substituted his ―personal view‖ in
place of those factors when he opined that Jill‘s income should be
based on her desire ―to work in the field of her choice.‖
    ¶15 David also argued that the arbitrator manifestly disregarded
the law when he included Jill‘s tuition costs in the alimony budget.
David contended that those costs were ―not a part of the parties‘
standard of living during the marriage, nor [were they] a ‗need,‘‖
and were thus ―the epitome of an unnecessary expense, given that
[Jill was] intending to pay to attend school so that she may earn less
than she already earns.‖
  ¶16 Jill moved the district court to confirm the arbitration award
and enter a decree of divorce.
  ¶17 A court commissioner heard the parties‘ motions. The
commissioner denied David‘s motion and granted Jill‘s. The
commissioner concluded that contrary to David‘s position, public

_____________________________________________________________
   2 Under the UUAA, a party may move the court to vacate an
arbitration award if the ―arbitrator exceeded [her] authority.‖ UTAH
CODE § 78B-11-124(1)(d).


                                   4
                         Cite as: 2022 UT 35
                        Opinion of the Court
policy supports the arbitration of divorce cases. She reasoned that
arbitration does not interfere with a court‘s continued jurisdiction
because ―[o]nce the arbitration award is reduced to a Decree of
Divorce, the [c]ourt maintains jurisdiction to modify the decree
based upon a material and substantial change in circumstances.‖ The
commissioner also concluded that ―waiving the right to appeal is not
contrary to law‖ because parties routinely waive their right to appeal
―when the parties stipulate and a Decree of Divorce is entered.‖
   ¶18 As to David‘s claim that the arbitrator had manifestly
disregarded the law, the commissioner determined that the
arbitrator‘s calculation regarding Jill‘s income was ―rational and
evidence based.‖ She explained that Utah law does not require a
court to calculate income according to ―the highest level.‖ Rather,
―[t]he imputation need[ed] to be reasonable and equitable,‖ and ―[i]t
[was] not unreasonable to allow [Jill] to select a job that gives her a
decent living rather than maximizing what a vocational evaluator
opines.‖ The commissioner also upheld the arbitrator‘s alimony
award. The commissioner explained that ―the standard of living
during the marriage was such that [Jill] did not need to work full
time.‖ Therefore, ―[t]he fact that tuition was provided so [Jill] could
increase her earning potential, and that alimony was actually limited
to the same time period as child support, was reasonable and
equitable.‖
   ¶19 David asked the district court to overrule the commissioner‘s
decision and made basically the same arguments he had included in
his motion to invalidate or vacate the arbitration award.
   ¶20 The district court denied David‘s request to overrule the
commissioner and confirmed the arbitration award. The court held
that ―Utah law does not preclude divorces from being arbitrated‖ for
four reasons. The court first determined that ―the plain language of
the [UUAA] does not preclude divorce actions from being
arbitrated,‖ and ―had the Utah legislature intended for divorce
actions to be precluded from being arbitrated, it would have
indicated so.‖ The court next opined that the same public policies
that favor arbitration in the civil context—―just, speedy, and
inexpensive outcomes‖—also ―support parties being able to resolve
their divorce cases in Utah via arbitration.‖ The court stated that
―[i]n fact, [David] invoked and relied on these policy considerations
by proactively requesting to arbitrate this matter . . . as opposed to
setting it for trial.‖ The court further reasoned that ―the plain
language of the [UUAA] indicates that district court judges retain
jurisdiction and the authority to vacate or amend arbitrations that
run afoul of Utah law.‖ Therefore, the court said, ―[i]t follows that
                                  5
                           TAYLOR v. TAYLOR
                         Opinion of the Court

for divorce cases that have been arbitrated, a district court . . . cannot
change or amend arbitration awards if [it] merely disagree[s] with
the arbitrator‘s findings and conclusions‖ but it can ―vacate or
amend arbitration awards that contain provisions that run contrary
to established Utah law.‖ The court finally concluded that even if
―any substantive appellate rights are waived‖ by participation in
arbitration, that waiver ―is not contrary to Utah law, as Utah law
indicates that there are various procedures wherein parties may
agree to pursue expedited outcomes of their matters in exchange for
giving up certain appellate rights.‖
   ¶21 The district court also concluded that the arbitrator had not
manifestly disregarded the law. The court determined that ―[the
arbitrator]‘s method of imputing [Jill]‘s income complied with Utah
law.‖ The district court reasoned that Utah law required the
arbitrator to calculate Jill‘s income by considering the relevant
statutory factors, which, according to the court, ―do[] not define
‗employment potential and probable earnings‘ as being the
equivalent of the highest or maximum amount of salary that a party
could attempt to obtain‖ and ―recognize[] that a parties‘
‗employment potential and probable earnings‘ encompass[] more
considerations than just salary calculations for any given job.‖ And
the court held that the arbitrator had ―effectively considered and
applied the pertinent statutory factors‖ and ―was not unreasonable‖
in permitting Jill to work in the field of her choice, which would
allow for ―more stable and ongoing‖ employment than if the
arbitrator ―require[d] [Jill] to work a job in a field that she had not
been working in for many years.‖
   ¶22 Additionally, the district court opined that ―[the arbitrator]‘s
alimony determinations‖ also ―complied with Utah law.‖ The court
reasoned that the arbitrator acted in accordance with the statute
when he based the alimony award on expenses, such as Jill‘s tuition
costs, that ―existed at the time of the arbitration.‖ The district court
also noted that the arbitrator had ―limited [David]‘s alimony
obligation—i.e., . . . [he] did not order an alimony award for the
length of the marriage, nor did [he] order that the alimony award . . .
remain the same regardless of [Jill]‘s efforts to obtain employment as
a teacher.‖
   ¶23 ―In sum,‖ the district court concluded, ―[the arbitrator]‘s
findings and decisions regarding [Jill]‘s imputed income and the
alimony award were informed, reasonable, equitable, and complied
with Utah law.‖ David appeals.


                                    6
                          Cite as: 2022 UT 35
                         Opinion of the Court
                      STANDARD OF REVIEW
   ¶24 ―In reviewing the order of the district court confirming,
vacating, or modifying an arbitration award, we grant no deference
to the court‘s conclusions of law, reviewing them for correctness.‖
Softsolutions, Inc. v. Brigham Young Univ., 2000 UT 46, ¶ 12, 1 P.3d
1095; see also Westgate Resorts, Ltd. v. Adel, 2016 UT 24, ¶ 9, 378 P.3d
93 (―When we hear an appeal from a district court‘s review of an
arbitration award, . . . we review the district court‘s interpretation of
the UUAA . . . for correctness, without deference to its legal
conclusions.‖).
                              ANALYSIS
    I. THE DISTRICT COURT CORRECTLY DENIED DAVID‘S
    MOTION TO INVALIDATE THE ARBITRATION AWARD
       A. Utah Law Does Not Permit David to Contest the Validity
          of the Arbitration Agreement After He Participated in
                      Arbitration Without Objection
  ¶25 David asks us to reverse the district court, set aside the
arbitration agreement and award, and ―order the district court to
conduct a regular divorce trial.‖
   ¶26 Section 78B-11-107 of the UUAA, the provision on which
David hangs his appeal, states in pertinent part: ―An agreement
contained in a record to submit to arbitration any existing or
subsequent controversy arising between the parties to the agreement
is valid, enforceable, and irrevocable except upon a ground that
exists at law or in equity for the revocation of a contract.‖ UTAH
CODE § 78B-11-107(1).
   ¶27 David reads section 78B-11-107 to mean that a matter is not
eligible for arbitration if there is ―a ground that exists at law or in
equity for the revocation of a contract.‖ David argues that if a matter
is not eligible for arbitration, the parties‘ arbitration agreement—and
any arbitration award flowing from that agreement—is invalid.
   ¶28 ―When interpreting a statute, our primary objective is to
ascertain the intent of the legislature,‖ ―[t]he best evidence‖ of which
―is the plain language of the statute itself.‖ McKitrick v. Gibson, 2021
UT 48, ¶ 19, 496 P.3d 147 (alteration in original) (citations omitted).
―[W]e read the plain language of the statute as a whole[] and
interpret its provisions in harmony with other statutes in the same
chapter and related chapters.‖ State v. Bess, 2019 UT 70, ¶ 25, 473
P.3d 157 (alterations in original) (citation omitted).



                                   7
                          TAYLOR v. TAYLOR
                         Opinion of the Court

   ¶29 By its plain language, section 78B-11-107 speaks to the
―valid[ity], enforceab[ility], and irrevocab[ility]‖ of an arbitration
agreement. See UTAH CODE § 78B-11-107(1). Section 78B-11-107
establishes the standard by which a court may judge—or the parties
may contest—the existence of a ―valid, enforceable, and irrevocable‖
arbitration agreement. But while section 78B-11-107 instructs us on
how to assess the validity of an arbitration agreement, it does not
speak to what to do with an arbitration award.
   ¶30 Other sections of the UUAA, however, do tell us what to do
when a party challenges an arbitration award. Cf. Jenkins v. Percival,
962 P.2d 796, 799–800 (Utah 1998) (explaining that ―[s]eparate parts
of an act should not be construed in isolation from the rest of the
act,‖ and ―constru[ing]‖ two sections of the UUAA ―in tandem so as
to give full effect to the intended scope of the Act‖ (citation
omitted)). UUAA section 78B-11-123, for instance, explains that a
court must confirm an arbitration award ―unless the award is
modified or corrected . . . or is vacated‖ pursuant to the grounds set
forth in section 78B-11-124. One of those grounds permits a court to
vacate an arbitration award ―if[] . . . there was no agreement to
arbitrate, unless the person [contesting the award] participated in the
arbitration proceeding without raising an objection [as to lack or
insufficiency of notice] not later than the beginning of the arbitration
hearing.‖ UTAH CODE § 78B-11-124(1)(e) (emphasis added).
   ¶31 David does not argue, in the words of section 78B-11-
124(1)(e), that ―there was no agreement to arbitrate.‖ He instead
argues that the arbitration agreement, though existing, is invalid.
Stated differently, David contends that section 78B-11-124(1)(e) does
not govern his challenge because he had an agreement to arbitrate,
just not a valid one. This argument elevates form over function. An
argument that there is no arbitration agreement differs in degree, but
not kind, from an argument that there is no valid arbitration
agreement. Therefore, when a party seeks to set aside an arbitration
award by contesting the validity of the arbitration agreement, that
claim must be analyzed under the strictures of section 78B-11-
124(1)(e).
  ¶32 Importantly, then, if a party participates in arbitration
without proper objection, she is unable to challenge the resulting
arbitration award for want of a valid arbitration agreement.3 Section
_____________________________________________________________
   3 We are not alone in concluding that a party may not contest the
validity of an arbitration agreement after participating in arbitration
                                                       (continued . . .)
                                   8
                           Cite as: 2022 UT 35
                          Opinion of the Court
78B-11-107 is simply not a mechanism that allows a party to see what
result she gets in arbitration before deciding to contest the validity of
the arbitration agreement.
  ¶33 David did not object to arbitration. He asked for it. And
without proper objection, see id. § 78B-11-124(1)(e), David cannot rely
on section 78B-11-107 to invalidate the arbitration award. 4



without objection. In Cecala v. Nationsbank Corp., for example, a
former employee ―voluntarily initiated‖ arbitration of her claims
against her employer. No. 3:00MC39-MU, 2001 WL 36127812, at *1
(W.D.N.C. Apr. 4, 2001), aff’d, 40 F. App‘x 795 (4th Cir. 2002). After
the arbitrator issued an award in favor of the employer, the
employee moved to vacate the award, arguing that the arbitration
agreement ―she voluntarily signed‖ was invalid. Id. at *2. ―The court
[found] that having voluntarily initiated and actively participated in
the arbitration proceedings at issue, as well as having failed to
properly and timely object to the enforceability of the arbitration
agreement, [the employee] ha[d] waived her right to contest the
validity of the arbitration agreements.‖ Id.; see also Bayscene Resident
Negotiators v. Bayscene Mobilehome Park, 18 Cal. Rptr. 2d 626, 632 (Ct.
App. 1993) (―[A] party who questions the validity of the arbitration
agreement may not proceed with arbitration and preserve the issue
for later consideration by the court after being unsuccessful in the
arbitration.‖); MBNA Am. Bank, N.A. v. Giron, No. 28,775, 2010 WL
3971712, at *4 (N.M. Ct. App. Jan. 7, 2010) (―[T]he ability to continue
arguing that there was no agreement to arbitrate allowed by [New
Mexico‘s equivalent of section 78B-11-124(1)(e)] is limited to those
instances in which the party objects that there is no valid agreement
to arbitrate before participating in the arbitration hearing.‖ (emphasis
added)).
   4  David argues that the parties‘ arbitration agreement is contrary
to public policy. Because David‘s argument is grounded only in
section 78B-11-107, it fails for the reasons we explained above. We
note, however, that in Buzas Baseball Inc. v. Salt Lake Trappers, Inc., we
seemed to sanction a separate, non-statutory ―public policy
exception‖ that is a ―judicially created ground for vacating an
arbitration award.‖ 925 P.2d 941, 951 (Utah 1996). Under that
exception, a court may disturb an award if it violates ―a well-defined
and dominant policy against the [described conduct] after a review
of the relevant laws and legal precedents.‖ Id. (alteration in original)
(citation omitted) (internal quotation marks omitted). In Ahhmigo,
                                                          (continued . . .)
                                    9
                          TAYLOR v. TAYLOR
                         Opinion of the Court

                     B. Divorce Cases Are Arbitrable
   ¶34 David lost the chance to contest the arbitration agreement
and award when he participated in arbitration without objection,
and so we affirm the district court‘s denial of David‘s motion to
invalidate. But we recognize that even if we were to reach the merits
of David‘s argument, it would still fail.
   ¶35 David argues that the UUAA and Utah divorce law conflict
such that divorce cases are not eligible for arbitration. He claims that
family code and case law impose a ―nondelegable duty‖ on district
courts to make and modify final decisions regarding alimony,
property division, child support, and custody. David contends that
this is incompatible with the UUAA, which, according to David,
―does not allow a court to supplant its own judgment for that of the
arbitrator‖ and ―does not allow ongoing jurisdiction for
modification.‖ And he asks us to resolve this conflict by concluding
that the ―more particular‖ divorce law prevails over ―the general
Arbitration Act.‖ See, e.g., Lyon v. Burton, 2000 UT 19, ¶ 17, 5 P.3d 616
(―[A] statute dealing specifically with a particular issue prevails over
a more general statute that arguably also deals with the same
issue.‖).
   ¶36 Jill claims there is no conflict between divorce law and the
UUAA. As she reads it, ―[t]he plain language of the [UUAA] shows
that there is nothing in the statute to indicate that divorce cases
should be precluded from arbitration.‖ Jill also argues, among other
things, that the UUAA does not divest a district court of its authority
to ensure that arbitration awards are equitable and based in law and
that family code expressly preserves a court‘s continuing jurisdiction
to modify a divorce decree.
   ¶37 We begin our analysis ―by looking at the plain language of
the statute[s] because it is ‗the best evidence of legislative intent.‘‖
Rosser v. Rosser, 2021 UT 71, ¶ 42, 502 P.3d 294 (citation omitted).
―Our first undertaking in this regard is to assess the language and
structure of the statute[s].‖ State v. Rushton, 2017 UT 21, ¶ 11, 395


LLC v. Synergy Co. of Utah, we questioned the adoption of a ground
for vacatur not explicitly expressed in statute. See 2022 UT 4, ¶ 40,
506 P.3d 536; see also infra Part II. But while we reaffirm our
skepticism about adding substantive provisions to the UUAA that
do not already exist, we need not comment on the exception‘s
ultimate viability because David does not argue for its application.


                                   10
                          Cite as: 2022 UT 35
                         Opinion of the Court
P.3d 92. In so doing, ―[w]e presume that the legislature used each
word advisedly, and that the expression of one [term] should be
interpreted as the exclusion of another . . . .‖ Bountiful City v. Baize,
2021 UT 9, ¶ 42, 487 P.3d 71 (second alteration in original) (citation
omitted) (internal quotation marks omitted).
   ¶38 The UUAA governs the arbitration process in Utah. See UTAH
CODE § 78B-11-101 to -131. It ―applies to any agreement to arbitrate
made on or after May 6, 2002.‖5 UTAH CODE § 78B-11-104(1)
(emphasis added). The UUAA further states that ―[a]n agreement . . .
to submit to arbitration any existing or subsequent controversy
arising between the parties to the agreement is valid, enforceable,
and irrevocable except upon a ground that exists at law or in equity
for the revocation of a contract.‖ Id. § 78B-11-107(1) (emphasis
added). More simply put, the UUAA applies to ―any agreement to
arbitrate‖ ―any existing or subsequent controversy arising between
the parties to the agreement.‖ Id. §§ 78B-11-104(1), 107(1) (emphases
added); see also Miller v. USAA Cas. Ins. Co., 2002 UT 6, ¶ 33, 44 P.3d
663 (―Under the [UUAA], parties can agree to arbitrate any
controversy.‖). The UUAA does not expressly exempt any action or
issue, including those related to divorce, from its provisions. Thus,
by the UUAA‘s plain language, the Taylors‘ agreement to arbitrate
certain aspects of their divorce—alimony, property division, and
child support—falls into the category of ―any agreement to
arbitrate.‖
   ¶39 Neither Utah‘s family code nor case law, moreover, squarely
addresses the arbitrability of divorce issues. Utah Code section 30-3-
10.9—the only section of our family code in which the word
―arbitration‖ appears—states that divorcing parents must include in
their parenting plan ―[a] process for resolving disputes,‖ such as
―counseling,‖ ―mediation or arbitration by a specified individual or
agency,‖ or ―court action.‖ UTAH CODE § 30-3-10.9(3)(a)–(c). That
section also states that ―the district court has the right of review from
the dispute resolution process.‖ Id. § 30-3-10.9(4)(f). But while the
code seemingly allows divorcing parties to submit ―future disputes‖
over the provisions of a parenting plan to non-binding arbitration, it


_____________________________________________________________
   5 The UUAA also ―applies to any agreement to arbitrate made
before May 6, 2002, if all the parties to the agreement or to the
arbitration proceeding agree on the record.‖ UTAH CODE § 78B-11-
104(2).


                                   11
                               TAYLOR v. TAYLOR
                             Opinion of the Court

does not explicitly forbid—or permit—parties from agreeing to
arbitrate their divorces.
   ¶40 David argues that plain language, by itself, does not answer
the question. And he credibly points to sections of Utah family law
that seem to conflict with the provisions of the UUAA dealing with
vacatur and modification. He argues that these conflicts require us to
conclude that it is contrary to public policy for divorcing parties to
submit their alimony, property division, child support, and custody-
related disputes to arbitration.
  ¶41 We take David‘s point. A plain language look at the UUAA
and our family code spotlights two statutory schemes that do not
speak to each other. The Legislature could have spelled out, either in
the UUAA or our family code, if, when, and what portions of a
divorce may be submitted to arbitration. It did not. But that does not
end our inquiry.
   ¶42 ―If,‖ after looking at plain language, ―there is doubt or
uncertainty as to the meaning or application of the provisions‖ at
issue, Osuala v. Aetna Life & Cas., 608 P.2d 242, 243 (Utah 1980), ―we
attempt to construe [the provisions] in harmony, and such that
‗effect is given to every provision,‘‖ I.M.L. v. State, 2002 UT 110, ¶ 26,
61 P.3d 1038 (citations omitted); see also Field v. Boyer Co., 952 P.2d
1078, 1081 (Utah 1998) (―[I]t is the Court‘s duty to harmonize and
reconcile statutory provisions, since the Court cannot presume that
the legislature intended to create a conflict.‖ (citation omitted)). We
accomplish this task by ―analyz[ing] the [statutes] in [their] entirety,
in the light of [their] objective, and . . . in accordance with the
legislative intent and purpose.‖ Osuala, 608 P.2d at 243 (footnote
omitted). In other words, we try to read the statutes together in a
way that best keeps faith with what the Legislature wanted those
statutes to accomplish.
1. The UUAA Provisions Limiting Judicial Review Did Not Prevent
the Taylors from Submitting Their Divorce Issues to Arbitration
   ¶43 The first area of potential conflict David highlights is the
ability of the district court to disregard an arbitration award before it
is entered. David contends that our divorce law demands that a
district court retain final authority to reject an agreement between
the parties or input by a third party ―based on equity.‖6 David

_____________________________________________________________
      6   David cites Utah Code sections 30-3-5 and 30-3-10 as support for
his       claim that ―[d]istrict courts are tasked with making
                                                           (continued . . .)
                                       12
                           Cite as: 2022 UT 35
                          Opinion of the Court
claims that the UUAA, in contravention of divorce law, confines a
district court‘s authority to disturb an arbitration award to the
―limited circumstances‖ laid out in section 78B-11-124. In other
words, David argues that in the divorce context, an agreement
between the parties or input by third parties can only constitute a
recommendation to the district court, whereas under the UUAA,
they are binding and difficult to set aside.
  ¶44 As an initial matter, we note the strong state policies
underlying both the UUAA and Utah divorce law. As to arbitration,
our law has long ―favor[ed] arbitration as a speedy and inexpensive
method of adjudicating disputes‖ and ―easing court congestion.‖
Robinson & Wells, P.C. v. Warren, 669 P.2d 844, 846 (Utah 1983); accord
Giannopulos v. Pappas, 15 P.2d 353, 356 (Utah 1932). We have held
that ―judicial review of arbitration awards should not be pervasive


determinations in the first instance regarding alimony, child
support, custody, property division, and debts.‖ Section 30-3-5
speaks, in part, to the types of orders a court ―may‖ or ―shall
include‖ in a divorce decree. UTAH CODE § 30-3-5(1), (2) (2018),
amended by and renumbered as UTAH CODE § 30-3-5(2), (3), (4) (2022). It
also sets forth a court‘s considerations ―[i]n determining parent-time
rights of parents and visitation rights of grandparents,‖ id. 30-3-
5(5)(a) (2018), amended by and renumbered as UTAH CODE § 30-3-5(7)(a)
(2022), and ―in determining alimony,‖ id. § 30-3-5(8)(a) (2018),
amended by and renumbered as UTAH CODE § 30-3-5(10)(a) (2022).
Section 30-3-10 speaks to when a court must enter ―an order of
custody and parent-time‖ and the factors the court ―may consider‖
in making such an order. Id. § 30-3-10(1), (2). While these provisions
spell out what a court may or shall do, it does not necessarily follow
that the Legislature intended these sections to be a statement, as
David claims, that only district courts may make determinations
regarding alimony, property division, child support, and custody,
regardless of what the parties might otherwise have agreed upon.
David also cites to case law, which he reads to preclude parties from
delegating divorce-related decisions to an arbitrator. See, e.g.,
Callister v. Callister, 261 P.2d 944, 946 (Utah 1953); Reese v. Reese, 1999
UT 75, ¶ 25, 984 P.2d 987; In re E.H., 2006 UT 36, ¶¶ 26–27, 137 P.3d
809. None of those cases, however, address whether parties can
agree to arbitrate their divorces. So, while these sources may shed
some reflected light on the arbitrability of divorce-related disputes,
they do not speak directly to whether parties can submit their
disputes to a neutral third party for adjudication.


                                    13
                            TAYLOR v. TAYLOR
                           Opinion of the Court

in scope or susceptible to repetitive adjudications,‖ but rather
―strictly limited to the statutory grounds and procedures for
review.‖ Robinson & Wells, 669 P.2d at 846; see also Buzas Baseball, Inc.
v. Salt Lake Trappers, Inc., 925 P.2d 941, 947 (Utah 1996) (―A trial court
faced with a motion to vacate or modify an arbitration award is
limited to determining whether any of the very limited grounds for
modification or vacatur exist.‖); Duke v. Graham, 2007 UT 31, ¶ 8, 158
P.3d 540 (―A district court‘s review of an arbitration award should be
narrowly confined to those grounds established by statute.‖). ―As a
general rule,‖ therefore, ―an arbitration award will not be disturbed
on account of irregularities or informalities in the proceeding or
because the court does not agree with the award as long as the
proceeding was fair and honest and the substantial rights of the
parties were respected.‖ DeVore v. IHC Hosps., Inc., 884 P.2d 1246,
1251 (Utah 1994).
   ¶45 Utah family law is likewise driven by strong public policy.
Foremost among these is the bedrock understanding that equity
should prevail when a marriage dissolves. See UTAH CODE § 30-3-5(1)
(2018), amended by and renumbered as UTAH CODE § 30-3-5(2) (2022)
(―When a decree of divorce is rendered, the court may include in the
decree of divorce equitable orders.‖ (emphasis added)); see also Iverson
v. Iverson, 526 P.2d 1126, 1127 (Utah 1974) (―[A]ll aspects of
proceedings in divorce matters are equitable . . . .‖); Lord v. Shaw, 665
P.2d 1288, 1291 (Utah 1983) (―A divorce action is highly equitable in
nature . . . .‖). When making divorce-related decisions, therefore, a
district court is generally given ―broad discretionary powers‖ to craft
an equitable result. Despain v. Despain, 610 P.2d 1303, 1305–06 (Utah
1980); see also UTAH CODE § 30-3-5(8)(e) (2018), amended by and
renumbered as UTAH CODE § 30-3-5(10)(d) (2022) (requiring a court to
―consider all relevant facts and equitable principles‖ in determining
alimony).
   ¶46 David correctly points out that we have held that an
agreement between the parties serves only as a recommendation to
the district court. See, e.g., Callister v. Callister, 261 P.2d 944, 946, 948–
49 (Utah 1953) (―[A]n agreement or stipulation between parties to a
divorce suit . . . is not binding upon the court in entering a divorce
decree, but serves only as a recommendation. . . . [T]he law was
intended to give courts power to disregard the stipulations or
agreements of the parties in the first instance and enter judgment . . .
as appears reasonable . . . .‖). And he contends that ―[b]ecause
parties cannot divest a court of jurisdiction by stipulating to an
agreement, it follows that they cannot divest a court of jurisdiction
by delegating that task to . . . an arbitrator.‖
                                     14
                         Cite as: 2022 UT 35
                        Opinion of the Court
   ¶47 Those cases stand for the proposition that parties cannot
insulate stipulations they make regarding property division and
alimony from judicial review. And we stand by that law. But we
conclude that, in the absence of an express statutory prohibition,
when divorcing parties make an informed and voluntary decision to
submit their alimony and property-related disputes to a neutral
third-party arbitrator under the UUAA, the strong policies allowing
parties to choose to arbitrate their disputes overtake those policies
favoring more robust judicial review.7
   ¶48 Arbitrations concerning alimony and division of marital
property do not differ substantially from the types of cases that are
routinely arbitrated. See, e.g., HITORQ, LLC v. TCC Veterinary Servs.,
Inc., 2021 UT 69, 502 P.3d 281 (compelling arbitration of a claim for
dissolution of a veterinary clinic); Harold Selman, Inc. v. Box Elder
Cnty., 2011 UT 18, 251 P.3d 804 (concluding that the Ombudsman‘s
Office has statutory authority to arbitrate an ownership dispute
between private property owners and Box Elder County); Shipp v.
Peterson, 2021 UT App 25, 486 P.3d 70 (reinstating an arbitration
award granting life insurance proceeds to listed beneficiary). In both
camps of cases, adult parties—often aided by counsel—agree to have
a neutral third party decide what is equitable. The policies favoring
equitable decision-making that animate our family law do not
disappear, but that work is outsourced to a neutral third party. And
safeguards remain in place to revisit the outcome of the arbitration if
the process is, among other things, tainted by fraud, corruption, or
misconduct, or if the arbitrator exceeds her authority. See UTAH CODE
§ 78B-11-124(1).
   ¶49 Put another way, while we continue to recognize our state‘s
policy in favor of ensuring that an arbitration award addressing
alimony or marital property is equitable, we do not find that policy
to be so strong as to require us to treat divorcing spouses—
particularly those represented by counsel—differently from other
parties who want to arbitrate their disputes. Therefore, until the
Legislature amends one or the other of those statutory schemes to
provide otherwise, we see no reason to revoke the trust we place in

_____________________________________________________________
   7  To be clear, we are just addressing agreements to arbitrate
property division and alimony. As we explain below, when it comes
to issues involving children, a district court must maintain the
independent authority to review an arbitration award to ensure it is
in the best interests of the child. See infra ¶¶ 54–62.


                                  15
                          TAYLOR v. TAYLOR
                         Opinion of the Court

arbitrators to decide a property dispute between two parties, dealing
at arm‘s length and capable of contracting, just because those parties
are (or were) married. We thus conclude that nothing in the Utah
family code prevents parties from agreeing to arbitrate their alimony
and property disputes under the UUAA. Nor does any provision of
the family code conflict with allowing the parties to agree to limit
judicial review of the resulting award to those grounds given in
section 78B-11-124 of the UUAA. See UTAH CODE § 78B-11-124(1).
   ¶50 Other courts have reached similar conclusions. The Supreme
Court of New Jersey, for example, has concluded that ―parties may
bind themselves in separation agreements to arbitrate disputes over
alimony.‖ Faherty v. Faherty, 477 A.2d 1257, 1262 (N.J. 1984). The
court explained, ―It is fair and reasonable that parties who have
agreed to be bound by arbitration in a formal, written separation
agreement should be so bound. Rather than frowning on arbitration
of alimony disputes, public policy supports it.‖ Id. In line with this
reasoning, the Faherty court held that ―[a]s is the case with other
arbitration awards,‖ an award addressing alimony is subject to the
limited judicial review provided in its arbitration act. Id.
   ¶51 The Idaho Court of Appeals has, for many of the same
reasons, decided that when divorcing parties submit their property-
related disputes to arbitration, ―judicial review of the award . . . is
distinctly limited‖ to the statutory grounds provided in its
arbitration act. Hughes v. Hughes, 851 P.2d 1007, 1009 (Idaho Ct. App.
1993). The Hughes court saw no difference between arbitration
agreements between spouses and arbitration agreements between
other parties who ―have decided to substitute the final and binding
judgment of an impartial entity conversant with the business world
for the judgment of the courts.‖ Id. (citation omitted). And it held
these agreements to the same standard: ―Having chosen to submit
the property division question to an arbitrator for resolution, the
parties limited their recourse for judicial review.‖ Id. at 1009–10; see
also Kelm v. Kelm, 623 N.E.2d 39, 41–42 (Ohio 1993) (pointing out its
past ―recogni[tion]‖ of ―the validity and enforceability of agreements
to arbitrate in many areas of the law,‖ as well as ―the benefits of
arbitration,‖ and ―see[ing] no reason why‖ agreements to arbitrate
domestic relations matters, including agreements to arbitrate
alimony, ―should not be included‖); Miller v. Miller, 620 A.2d 1161,
1163–64 (Pa. Super. Ct. 1993) (determining that ―parties should be
able to settle their domestic disputes out of court,‖ and that ―parties
who have agreed to arbitrate should be bound by that decision‖);
Kovacs v. Kovacs, 633 A.2d 425, 432 (Md. Ct. Spec. App. 1993)
(holding that arbitration awards regarding ―alimony and property
                                  16
                          Cite as: 2022 UT 35
                         Opinion of the Court
issues, if otherwise valid,‖ may ―be adopted without further
consideration‖); Bandas v. Bandas, 430 S.E.2d 706, 708 (Va. Ct. App.
1993) (noting that ―[n]owhere in the Uniform Arbitration Act, as
adopted by Virginia, are courts required to review an arbitration
agreement in a domestic relations context with more scrutiny than
other disputes‖ and thus restricting judicial review of arbitration
agreements in domestic relations cases to ―the standard set forth‖ in
its Uniform Arbitration Act).
   ¶52 While we wait for further legislative clarity, we join these
jurisdictions in concluding that divorcing parties may agree to
subject their alimony and marital property disputes to the benefits
and limitations of the UUAA.
   ¶53 The outcome changes in the child support and custody
context. By statute, these issues are determined by the best interest of
the child. See UTAH CODE § 30-3-5(5)(a) (2018), amended by and
renumbered as UTAH CODE § 30-3-5(7)(a) (2022); id. § 78B-12-210(3).
We have stated that parties may not agree to divest a district court of
its responsibility to ensure that decisions concerning child support
and custody are in the best interests of the child.
  ¶54 In In re E.H., for example, ―[w]e granted certiorari to consider
the custody of a young boy, E.H.,‖ in light of a stipulation between
E.H.‘s biological mother and adoptive parents ―assigning a
psychologist the task of making recommendations concerning E.H.‘s
best interests.‖ 2006 UT 36, ¶¶ 1, 3, 137 P.3d 809. We considered,
specifically, ―whether the stipulation . . . was an impermissible
delegation of authority to a third party.‖ Id. ¶ 3.
   ¶55 We explained that while ―the law favors the settlement of
disputes,‖ id. ¶ 20, ―there are certain agreements that so compromise
the core responsibilities of the court that they cannot be honored,‖ id.
¶ 21. And we concluded,
       The stipulation between the mother and the adoptive
       parents did not unconstitutionally strip the district
       court of core functions because the district court did
       not surrender to [the psychologist] its authority to
       enter a custody order. Rather, the court merely agreed
       to follow a process for the determination of the best
       interests of E.H. and to uphold this process so long as it
       adequately served that end.
Id. We thus ―ultimately upheld the stipulation because the parties‘
arrangement ‗adequately served [the] end‘ of determining E.H.‘s best
interest and the district court had ‘satisf[ied] itself that [the

                                  17
                          TAYLOR v. TAYLOR
                         Opinion of the Court

psychologist]‘s recommendations were properly arrived at.‘‖ R.B. v.
L.B., 2014 UT App 270, ¶ 14, 339 P.3d 137 (alterations in original)
(quoting In re E.H., 2006 UT 36, ¶¶ 21, 28). ―[We] further held that
even when the parties in a custody dispute agree to be bound by an
evaluator‘s findings, the district court retains ‗the ultimate authority
to preside over the proceedings, to satisfy itself that [the evaluator‘s]
recommendations were properly arrived at, and to enter a final
order.‘‖ Id. (second alteration in original) (quoting In re E.H., 2006 UT
36, ¶ 28).
   ¶56 Following In re E.H.‘s lead, the court of appeals has
concluded ―that parties cannot stipulate away the district court‘s
statutory responsibility to conduct a best-interest analysis.‖ Id. ¶ 16.
The court of appeals observed that ―Utah law has recognized that in
the context of a child‘s well-being, interests in finality rank below the
child‘s welfare,‖ and that ―[t]he same logic applies to judgments
predicated on stipulated agreements.‖ Id. ¶ 17; see also Cox v. Hefley,
2019 UT App 60, ¶ 26, 441 P.3d 769 (reaffirming R.B.).
   ¶57 There is another reason why, absent express legislative
authorization, arbitration awards dealing with child custody and
support must be seen as non-binding recommendations to the
district court. ―Arbitration agreements are creatures of contract.‖
Createrra, Inc. v. Sundial, LC, 2013 UT App 141, ¶ 8, 304 P.3d 104. As
such, arbitration agreements ―bind only those who bargain for
them.‖ Bybee v. Abdulla, 2008 UT 35, ¶ 8, 189 P.3d 40. And Utah law
does not permit a parent to bargain away their child‘s right to have a
district court decide the child‘s best interests.
   ¶58 Under Utah law, for example, ―a parent cannot release his or
her minor child‘s prospective claims for negligence.‖ Rutherford v.
Talisker Canyons Fin. Co., 2019 UT 27, ¶ 15, 445 P.3d 474 (reaffirming
our decision in Hawkins ex rel. Hawkins v. Peart, 2001 UT 94, 37 P.3d
1062, superseded by statute, UTAH CODE § 78B-4-201 to -203, as stated in
Penunuri v. Sundance Partners, Ltd., 2013 UT 22, 301 P.3d 984). Taking
cues from ―Utah law provid[ing] various checks on parental
authority to ensure a child‘s interests are protected,‖ and from the
absence of any law ―granting parents in Utah a general[,] unilateral
right to compromise or release a child‘s existing causes of action
without court approval or appointment,‖ we reasoned that preinjury
releases for negligence signed by a parent on behalf of a minor child
violate ―public policies favoring protection of minors with respect to
contractual obligations.‖ Hawkins, 2001 UT 94, ¶¶ 11, 12.
  ¶59 The Superior Court of Pennsylvania has voiced similar
concerns about divorcing parents contracting away a child‘s right to

                                   18
                          Cite as: 2022 UT 35
                         Opinion of the Court
have a court review decisions affecting the child‘s best interest. In
line with these concerns, that court concluded that a trial court must
be able to ensure that an arbitrator‘s custody determinations are in
the best interest of the child. Miller v. Miller, 620 A.2d 1161 (Pa.
Super. Ct. 1993). The superior court opined,
       Parties to a divorce action may bargain between
       themselves and structure their agreement as best serves
       their interests. They have no power, however, to
       bargain away the rights of their children. Their right to
       bargain for themselves is their own business. They
       cannot in that process set a standard that will leave
       their children short. Their bargain may be eminently
       fair, give all that the children might require and be
       enforceable because it is fair. When it gives less than
       required or less than can be given to provide for the
       best interest of the children, it falls under the
       jurisdiction of the court‘s wide and necessary powers
       to provide for that best interest. It is at best advisory to
       the court and swings on the tides of the necessity that
       the children be provided. To which the inter se rights of
       the parties must yield as the occasion requires.
Id. at 1165–66 (quoting Knorr v. Knorr, 588 A.2d 503, 505 (Pa. 1991)
(addressing agreements between parents concerning child support));
see also Kovacs, 633 A.2d at 431 (concluding that ―the chancellor‘s
responsibility to ensure the best interests of the children supersedes
that of the parents‖ and requiring a chancellor to determine that an
arbitrator‘s decision is in the best interests of the child before
entering it).
   ¶60 The Supreme Court of New Jersey has also recognized that
―[t]he right of parents to the care and custody of their children is not
absolute.‖ Fawzy v. Fawzy, 973 A.2d 347, 358 (N.J. 2009) (alteration in
original) (citation omitted). ―Indeed,‖ the court noted, ―the state has
an obligation, under the parens patriae doctrine, to intervene where it
is necessary to prevent harm to a child.‖ Id. at 358–59 (footnote
omitted). Relying on this doctrine, the court concluded that while
―the right to arbitrate child custody and parenting time serves an
important family value,‖ the review of an arbitration award is
subject to judicial review beyond ―the confines of [New Jersey‘s]
Arbitration Act‖ when ―there is a claim of adverse impact or harm to
the child.‖ Id. at 360–61. Notably, New Jersey‘s harm standard poses
―a significantly higher burden than a best-interests analysis,‖
requiring a party to allege a level of harm akin to ―grant[ing]


                                   19
                          TAYLOR v. TAYLOR
                        Opinion of the Court

custody to a parent with serious substance abuse issues or a
debilitating mental illness.‖ Id at 361.
   ¶61 We note that some states have expressed these concerns and
come out differently. The Supreme Court of South Carolina, for
instance, has concluded that ―arbitration of children‘s issues is not
permitted.‖ Singh v. Singh, 863 S.E.2d 330, 334 (S.C. 2021). The Singh
court explained that ―[l]ongstanding tradition of this state places the
responsibility of protecting a child‘s fundamental rights on the court
system,‖ and that ―[p]arents may not attempt to circumvent
children‘s rights to the protection of the State by agreeing to binding
arbitration with no right of judicial review.‖8 Id.; see also Kelm, 749
N.E.2d at 301–03 (allowing arbitration of child support issues, but
not of custody issues because it ―advances neither the children‘s best
interests nor the basic goals underlying arbitration‖).
   ¶62 Harmonizing the statutory schemes and recognizing the
strong policies underlying the protection of children and the UUAA
leads us to a decision like that reached in Pennsylvania and New
Jersey—agreements to arbitrate child support and custody are not
contrary to public policy. But any award that flows from these
agreements must be in the best interests of the child. A district court
retains the authority to ensure that an arbitration award addressing
child support or custody satisfies the best-interests standard and
may hear a challenge to the arbitration award on that basis.9
2. A Court Retains Continuing Jurisdiction to Modify an Arbitration
Award in a Divorce Case Pursuant to Utah Code Section 30-3-5
  ¶63 David also argues that the UUAA and Utah divorce law
conflict in another area—modification. David contends that under
the UUAA, a district court can modify an arbitration award ―only
under limited circumstances involving minor procedural,
mathematical, or factual errors, and can only do so within ninety
_____________________________________________________________
   8 The Singh decision was also based on the court‘s reading of its
Alternative Dispute Resolution Rules, which, the court concluded,
―implicitly limit[ed] binding arbitration to issues of property and
alimony.‖ 863 S.E.2d at 333.
   9  Had David argued that the arbitrator‘s decision on child
support was not in the best interests of the children, our conclusion
might have triggered a remand. But at no point—either before the
district court or on appeal—has David argued that the arbitration
award was contrary to the children‘s best interests.


                                  20
                          Cite as: 2022 UT 35
                         Opinion of the Court
days.‖ ―But in the divorce context, district courts must retain
jurisdiction forever to enter modified decrees ‗as is reasonable and
necessary‘ or ‗based on a substantial change in circumstances,‘ or
when the ‗best interests‘ of the child so require.‖ (Citations omitted.)
(Internal quotation marks omitted.)
   ¶64 As David points out, the UUAA indicates that a court may
modify or correct an arbitration award for only those reasons it sets
forth. See UTAH CODE § 78B-11-125. Family code, on the other hand,
provides that a district court retains continuing jurisdiction to
modify any divorce-related orders. Specifically, Utah Code section
30-3-5 states that a court ―has continuing jurisdiction to make
subsequent changes or new orders for the custody of a child and the
child‘s support, maintenance, health, and dental care, and for
distribution of the property and obligations for debts as is reasonable
and necessary.‖ Id. § 30-3-5(3) (2018), amended by and renumbered as
UTAH CODE § 30-3-5(5) (2022); see also id. § 78B-12-210(9)(a) (2008),
amended by UTAH CODE § 78B-12-210 (2022). Under that same section,
a court also ―has continuing jurisdiction to make substantive
changes and new orders regarding alimony based on a substantial
material change in circumstances not foreseeable at the time of the
divorce.‖ Id. § 30-3-5(8)(i)(i) (2018), amended by and renumbered as
UTAH CODE § 30-3-5(11)(a) (2022) (stating that a court has continuing
jurisdiction to make such changes and new orders ―based on a
substantial material change in circumstances not expressly stated in
the divorce decree or in the findings that the court entered at the
time of the divorce decree‖). Under our family code, therefore, a
divorce court ―retains continuing jurisdiction over the parties, and
power to make equitable redistribution or other modification of the
original [divorce] decree as equity might dictate.‖ Despain, 610 P.2d
at 1305; see also Potts v. Potts, 2018 UT App 169, ¶ 13, 436 P.3d 264
(―[D]ivorce courts are well established as courts of equity that retain
jurisdiction over the parties and subject matters for the purposes
equity may demand.‖ (citation omitted)).
   ¶65 We considered the trial court‘s powers to modify a divorce
decree in Barraclough v. Barraclough, 111 P.2d 792 (Utah 1941) (per
curiam). There, a divorcing couple ―entered into a written
stipulation‖ setting alimony. Id. at 792 (internal quotation marks
omitted). The trial court granted the divorce and based the alimony
award on the parties‘ stipulation. Id. at 792–93. Five months later,
one of the parties ―petitioned the lower court to modify the decree as
to alimony.‖ Id. at 793 (internal quotation marks omitted). The trial
court denied the petition, ―determin[ing] that the ‗stipulation‘ . . .
constituted ‗a lump sum, complete and final settlement of all

                                  21
                            TAYLOR v. TAYLOR
                          Opinion of the Court

alimony . . ., and that such settlement ha[d] become a final judgment
as to alimony.‖ Id.
  ¶66 We reversed the trial court. We explained,
       In a divorce action the trial court should make such
       provision for alimony as the present circumstances of
       the parties warrant, and any stipulation of the parties
       in respect thereto serves only as a recommendation to
       the court. If the court adopts the suggestion of the
       parties it does not thereby lose the right to make such
       modification or change thereafter as may be requested
       by either party based on some change in circumstances
       warranting such modification.
Id.; see also Jones v. Jones, 139 P.2d 222, 224 (Utah 1943) (concluding
that the ability of a divorce court to modify an alimony award based
upon the parties‘ stipulation ―can no longer be considered an open
question in this State‖ under Barraclough).
   ¶67 The court of appeals has relied, in part, on our holding in
Barraclough to conclude that even a ―non-modification provision
[does] not divest the court of its continuing jurisdiction‖ to modify a
divorce decree. Sill v. Sill, 2007 UT App 173, ¶ 9, 164 P.3d 415. In Sill
v. Sill, ―the parties reached a stipulation and property settlement
agreement,‖ under which the parties agreed to monthly alimony and
―the division of real and personal properties.‖ Id. ¶ 3. ―The trial court
approved the Agreement and incorporated its provisions into the
parties‘ . . . divorce decree.‖ Id. ¶ 4. Later, one of the parties sought to
modify the decree by ―reduc[ing] the amount of alimony he agreed
to pay.‖ Id. ¶ 5. The trial court dismissed the petition, concluding
that ―both parties had waived the right to modify any terms of the
Agreement.‖ Id. ¶¶ 5–6.
   ¶68 To examine the effect of the parties‘ non-modification
provision, the court of appeals first turned to Utah Code section 30-
3-5 and noted ―the significance of the legislature‘s inclusion of the
adjective ‗continuing‘ to refer to the court‘s jurisdiction.‖ Id. ¶ 10.
The court next turned to supreme court case law, noting that we had
repeatedly held that ―parties cannot by contract divest a court of its
statutorily granted subject matter jurisdiction to make alimony
modifications, even if the parties intend the alimony provisions to be
nonmodifiable.‖ Id. ¶¶ 12–14, 17. ―[C]onsidering section 30-3-5[]‘s
continuing jurisdiction language and Utah case law,‖ the court of
appeals determined that the trial court had erred when it dismissed
the petition to modify. Id. ¶ 17; see also Cox, 2019 UT App 60, ¶ 30

                                    22
                          Cite as: 2022 UT 35
                         Opinion of the Court
(concluding under Sill, that a ―third party neutral‘s decisions
regarding parent-time‖ are subject to modification).
   ¶69 Harmonizing the statutory schemes, we conclude that even
when parties agree to arbitrate their divorce-related dispute, they are
entitled to seek modification of the resulting award ―as is reasonable
and necessary,‖ UTAH CODE § 30-3-5(3) (2018), or ―based on a
substantial material change in circumstances,‖ id. § 30-3-5(8)(i)(i)
(2018).10
   ¶70 To summarize, divorcing parties may agree to submit their
alimony, property, child support, and custody-related disputes to
arbitration. Judicial review of a resulting arbitration award,
moreover, is limited to only those grounds provided in the UUAA,
except when the arbitration award covers child support and custody.
In those cases, a district court has the independent responsibility to
ensure that the award is in the best interests of the child. Once an
award is entered in the form of a decree of divorce, the entire decree
is subject to modification as Utah Code section 30-3-5 provides.
   ¶71 We emphasize that the conclusions we reach today follow
from our best efforts to harmonize two statutory schemes that do not
talk directly to each other. And we recognize that our Legislature is
best equipped to break the silence between the statutes. We note in
this regard that the Uniform Law Commission has approved a
Uniform Family Law Arbitration Act (UFLAA), which has been
adopted in a handful of states. See Family Law Arbitration Act, UNIF. L.
COMM‘N, https://www.uniformlaws.org/committees/community-
home?CommunityKey=ddf1c9b6-65c0-4d55-bfd7-15c2d1e6d4ed (last
visited May 13, 2022); see also MONT. CODE ANN. § 40-16-101 to -128;
N.D. CENT. CODE § 32.29.4.-01 to -26; HAW. REV. STAT. § 658j-1 to -27;
ARIZ. R. FAM. LAW P. 67.2.
  ¶72 Under the UFLAA, parties may agree to submit any ―family
law dispute‖ to arbitration, UNIF. FAM. L. ARBITRATION ACT § 5, with
a few exceptions, id. § 3(b) (clarifying that the UFLAA ―does not
authorize an arbitrator‖ to grant a divorce, terminate parental rights,
grant an adoption or guardianship, or determine the status of a child
in need of protection). As to the grounds on which a court can
modify or vacate an arbitration award prior to confirmation, the
_____________________________________________________________
   10 In his motion before the district court, David argued that
divorce cases are not eligible for arbitration for a third reason: the
UUAA limits a party‘s right to appeal an arbitrator‘s decision. David
does not pursue this argument on appeal, and we do not address it.


                                  23
                          TAYLOR v. TAYLOR
                         Opinion of the Court

UFLAA tracks the UUAA, compare id. §§ 17, 18(a), 19(a)(1)–(7), with
UTAH CODE §§ 78B-11-121(1), -124(1)(a)–(f), -125(1), with one
important distinction—a court can modify or vacate an award
―determin[ing] a child-related dispute‖ when the award ―is contrary
to the best interests of the child,‖ UNIF. FAM. L. ARBITRATION ACT
§ 19(b), (c). A court can also modify an award ―based on a fact
occurring after confirmation‖ in accordance with the arbitration
agreement or state law. Id. § 22.
   ¶73 Other states have enacted their own statutes authorizing
family law arbitration. See MICH. COMP. LAWS § 600.5071; N.C. GEN.
STAT. § 50-41(a); N.M. STAT. ANN. § 40-4-7.2(A). In states with
statutes allowing arbitration of a child-related dispute, an award on
the topic is generally subject to modification or vacatur when the
award is adverse to the best interests of the child. See GA. CODE.
ANN. § 19-9-1.1; TEX. FAM. CODE ANN. § 153.0071(b); MICH. COMP.
LAWS § 600.5080(2); N.C. GEN. STAT. § 50-54(a)(6); N.M. STAT. ANN.
§ 40-4-7.2(T); see also COLO. REV. STAT. § 14-10-128.5 (authorizing
―[a]ny party . . . to move the court‖ to conduct a ―de novo hearing‖
to modify an arbitration award ―concerning the parties‘ minor or
dependent children‖); but see FLA. STAT. § 44.104(14) (prohibiting
parties from arbitrating ―any dispute involving child custody,
visitation, or child support‖). These statutes also generally allow for
modification of a confirmed arbitration award in accordance with
state rules or statutes. See, e.g., MICH. COMP. LAWS § 600.5080(3); N.C.
GEN. STAT. § 50-56.
          II. THE ARBITRATOR DID NOT MANIFESTLY
                     DISREGARD THE LAW
   ¶74 David next argues that ―[a]t a minimum, the award should
be vacated because the arbitrator exceeded his authority by
manifestly disregarding Utah law.‖ David claims that the arbitrator
manifestly disregarded the law when he imputed Jill‘s income and
included Jill‘s tuition costs in the alimony award.
   ¶75 Our case law has recognized that a court may vacate an
arbitration award ―if [the arbitrator‘s] decision demonstrates a
manifest disregard of the law.‖ Westgate Resorts, Ltd. v. Adel, 2016 UT
24, ¶ 10, 378 P.3d 93. But we have since called Westgate’s conclusion
into question. See Ahhmigo, LLC v. Synergy Co. of Utah, 2022 UT 4, 506
P.3d 536.
   ¶76 In Ahhmigo, we explained that the manifest disregard
standard had its genesis in United States Supreme Court dicta. Id.
¶ 26 (discussing Wilko v. Swan, 346 U.S. 427, 436–37 (1953)). In later

                                  24
                           Cite as: 2022 UT 35
                          Opinion of the Court
cases, SCOTUS declined to comment on the standard‘s survival, see
Hall St. Assocs. v. Mattel, Inc., 552 U.S. 576, 585–87 (2008); Stolt-Nielsen
S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 672 n.3 (2010), ―creat[ing]
a split among jurisdictions as to whether the manifest disregard
standard remains a viable ground for vacatur‖ under the Federal
Arbitration Act, Ahhmigo, 2022 UT 4, ¶ 28 (citing cases).
   ¶77 Ahhmigo also addressed the standard‘s precarious position in
our case law. Id. ¶¶ 31–36. We observed that ―we have never applied
the standard to vacate an arbitration award.‖ Id. ¶ 37. We also
explained that ―we have been less than clear when we have talked
about the link between the manifest disregard standard and the
UUAA,‖ id. ¶ 38—that is, ―we [could not] say whether the manifest
disregard standard operates as only a gloss on section 78B-11-
124(1)(d) of the UUAA, or whether it is a standalone ground on
which a court may vacate an arbitration award,‖ id. ¶ 40. Looking to
―each of the grounds for vacatur‖ under the UUAA, we ―wonder[ed]
if perhaps manifest disregard of the law is better thought of as a way
of sussing out whether the arbitrator exceeded her authority in a
manner that deprived the parties of the benefit of their bargain.‖ Id.
¶¶ 41, 43. ―At the very least,‖ we ―view[ed] with suspicion a
standard that permits a party to ask a district court to vacate an
award based upon what is, in essence, an argument that the
arbitrator misapplied the law dressed up as an argument that the
arbitrator disregarded the law.‖ Id. ¶ 45.
  ¶78 Ahhmigo notwithstanding, neither party has asked us to
abandon the manifest disregard standard. And so we proceed to
apply the standard under our case law as it currently sits.
 ¶79 ―‗[M]anifest disregard‘ is an extremely deferential standard.‖
Westgate Resorts, 2016 UT 24, ¶ 11. To meet this standard, a party
must prove three elements:
       First, the [arbitrator]‘s decision must actually be in
       error. Second, the error ―must have been obvious and
       capable of being readily and instantly perceived by the
       average person qualified to serve as an arbitrator.‖
       Third, the [arbitrator] must have ―appreciate[d] the
       existence of a clearly governing legal principle but
       decide[d] to ignore or pay no attention to it.‖
Id. (third and fourth alterations in original) (citation omitted).
  ¶80 David first argues that the arbitrator manifestly disregarded
the law when he calculated Jill‘s imputed income. David claims that
the arbitrator failed to ―consider the significant money that [Jill] will

                                    25
                           TAYLOR v. TAYLOR
                         Opinion of the Court

be able to earn from investing her property division.‖ And he
contends that the arbitrator based Jill‘s income ―not on the statutory
factors, but on his own judgment that [Jill] should be allowed to
work in the field of her choice . . . and given time to complete her
degree.‖
   ¶81 Utah Code specifies that imputation of income for alimony or
child support purposes must ―be based upon employment potential
and probable earnings.‖ UTAH CODE § 78B-12-203(8)(b). ―In
evaluating a spouse‘s ‗employment potential and probable earnings,‘
courts are instructed to consider, among other factors, available
employment opportunities, the spouse‘s health and relevant work
history, and ‗prevailing earnings and job availability for persons of
similar backgrounds in the community.‘‖ Bond v. Bond, 2018 UT App
38, ¶ 7, 420 P.3d 53 (citing UTAH CODE § 78B-12-203(8)(b)(i)–(x)).
     ¶82 David cannot successfully demonstrate that the arbitrator
manifestly disregarded the law when he calculated Jill‘s income
because he does not show that the arbitrator‘s decision was ―actually
. . . in error,‖ let alone that any error in the arbitrator‘s decision was
―obvious and capable of being readily and instantly perceived by the
average person qualified to serve as an arbitrator.‖ Westgate, 2016 UT
24, ¶ 11 (citation omitted).
    ¶83 We first note, as the district court did, that Utah law does not
require the arbitrator to impute Jill‘s income according to her highest
historical salary or possible property investments. It requires,
instead, that the arbitrator consider an array of factors and impute
Jill‘s income based on her ―employment potential and probable
earnings.‖ See UTAH CODE § 78B-11-203(8)(b). And contrary to
David‘s assertion, the arbitrator did not ignore this framework. As
the district court found, the arbitrator ―effectively considered and
applied the pertinent statutory factors.‖ Specifically, the arbitrator
considered Jill‘s employment history in the financial and
pharmaceutical sales sectors and a report submitted by David‘s
vocational expert listing various jobs available to Jill based on her
skillset and prior work experience. The arbitrator also spoke with Jill,
who explained that while she was currently working as an aide, she
was in the process of completing a degree in elementary education
and intended to secure a full-time teaching position once her degree
was complete. Considering all of these factors, the arbitrator
imputed Jill‘s income. The arbitrator thus did not manifestly
disregard the law.
  ¶84 David also argues that the arbitrator manifestly disregarded
the law when he ―provid[ed] a line-item in [Jill‘s] alimony budget for

                                   26
                          Cite as: 2022 UT 35
                         Opinion of the Court
her to obtain the education necessary to work in [the teaching]
profession.‖ He contends that Utah Code instructs courts to calculate
alimony according to a spouse‘s ―needs‖ and ―the standard of living
existing at the time of separation.‖ According to David, Jill‘s tuition
costs were ―neither part of the parties‘ standard of living during the
marriage nor a ‗need.‘‖
   ¶85 When determining alimony, a district court must consider a
series of factors, including ―the financial condition and needs of the
recipient spouse.‖ UTAH CODE § 30-3-5(8)(a)(i)–(vii) (2018), amended
as and renumbered by UTAH CODE § 30-3-5(10)(a)(i)–(vii) (2022). In
accordance with those factors, ―[a]s a general rule, the court should
look to the standard of living, existing at the time of separation.‖ Id.
§ 30-3-5(8)(e) (2018), amended as and renumbered by UTAH CODE § 30-3-
5(10)(e) (2022). ―However, the court shall consider all relevant facts
and equitable principles and may, in the court‘s discretion, base
alimony on the standard of living that existed at the time of trial.‖ Id.
   ¶86 We again find no ―obvious‖ error in the arbitrator‘s decision.
The arbitrator determined that Jill‘s tuition costs constituted a
component of Jill‘s ―financial condition‖ and spending ―needs,‖ and
factored those costs into the standard of living that existed at the
time of arbitration. This is expressly sanctioned by Utah law. See id.
§ 30-3-5(8)(a)(ii), (e).
   ¶87 Ultimately, while David may disagree with the arbitrator,
that does not equate to manifest disregard. After all, manifest
disagreement and manifest disregard are different. See Pac. Dev., L.C.
v. Orton, 2001 UT 36, ¶ 15, 23 P.3d 1035 (refusing to vacate an
arbitration award for manifest disregard of the law because ―[the
appellant]‘s manifest disregard argument simply amount[ed] to a
‗manifest disagreement‘ with the arbitrator‘s findings and final
award‖ (citation omitted)).
                           CONCLUSION
   ¶88 David asked his then-wife, Jill, to submit to arbitration the
parties‘ disputes regarding alimony, property division, and child
support. Jill agreed. David now asks us to invalidate the award
under section 78B-11-107 of the UUAA. He argues that the plain
language and policies of our state‘s arbitration and divorce laws
conflict such that the parties‘ arbitration agreement is unenforceable.
  ¶89 But having participated in arbitration without objection,
David lost the chance to rely on section 78B-11-107 to contest the
arbitration award in his divorce case. We also reject David‘s
argument that Utah law prevents parties from submitting at least
some aspects of their divorce action to arbitration. Judicial review of
                                   27
                         TAYLOR v. TAYLOR
                        Opinion of the Court

arbitration awards dealing with divorce-related issues, however,
varies depending on the issue and its underlying policies. Parties
may arbitrate questions concerning alimony and property division
and agree to the limited judicial review the UUAA contemplates.
The strong policies underlying statutory provisions ensuring the
protection of children, on the other hand, dictate that a court
maintain the ability to consider whether an arbitration award
addressing child support or custody is in the best interests of the
child.
   ¶90 Concerning modification, a court retains continuing
jurisdiction to modify orders relating to property distribution or
children ―as is reasonable and necessary,‖ UTAH CODE § 30-3-5(3)
(2018), amended by and renumbered as UTAH CODE § 30-3-5(5) (2022),
and orders relating to alimony ―based on a substantial material
change in circumstances,‖ id. § 30-3-5(8)(i)(i) (2018), amended by and
renumbered as UTAH CODE § 30-3-5(11)(a) (2022).
   ¶91 David alternatively asks us to invalidate the arbitration
award for manifest disregard of the law. Even assuming that
standard remains viable, it has not been met. We affirm the district
court.




                                 28